Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 26, 2018

                                       No. 04-18-00837-CV

                                      Debra BARRIENTOS,
                                            Appellant

                                                  v.

   HEB GROCERY COMPANY, L.P., U.S Security Associates, Inc., Universal Protection
       Service, L.P. D/B/A/ Universal Protection Service; and G.T. Sirizzotti, LTD,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08748
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
       The trial court clerk has filed a notice of late record, stating appellant has not paid or
arranged to pay the clerk’s fee to prepare the record and that appellant is not entitled to the
record without paying the fee. We ORDER appellant to provide written proof to this court by
December 6, 2018 that either appellant has paid the clerk’s fee, has made satisfactory
arrangements with the clerk to pay the fee, or is entitled to appeal without paying the fee. See
TEX. R. APP. P. 35.3(a)(2). If appellant fails to file such proof within the time provided, this
appeal will be dismissed. See TEX. R. APP. P. 37.3(b), 42.3(c).

         Furthermore, the docketing statement is past due and has not been filed. See TEX. R. APP.
P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly upon
filing the notice of appeal). We ORDER appellant to file the docketing statement by December
6, 2018. A failure to comply with this order may result in this appeal being dismissed without
further notice. See TEX. R. APP. P. 42.3(c).

       Additionally, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See Tex. Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals,
and Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015).
The fee remains unpaid, and appellant has not filed a sworn statement of inability to afford
payment of court costs. We therefore ORDER appellant, by December 6, 2018, to either: (1)
pay the filing fee; or (2) provide written proof to this court that appellant is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from prepaying fees and costs. See
TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellant fails to respond satisfactorily
within the time ordered, this appeal may be dismissed without further notice. See TEX. R. APP. P.
5 (providing appellate courts may enforce rule requiring payment of costs “by any order that is
just”), 42.3(c) (permitting appellate courts to dismiss an appeal when appellant fails to comply
with a court order).

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court